DETAILED ACTION
This non-final rejection is responsive to the request for continued examination filed 01 September 2021.
Claims 1 and 5 are amended. Claims 3-4 and 7-8 are cancelled. No claims have been added or withdrawn. Therefore, claims 1-2 and 5-6 are presently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 September 2021 has been entered.

 Response to Arguments
Applicant's arguments filed 01 September 2021 with respect to the claim rejections under 35 U.S.C. 103 have been fully considered but they are not persuasive. 
The Applicant attempts to distinguish the claimed invention and prior art Feingold by explaining what is disclosed by the two, but does not specify how the claim language differs from what is disclosed in Feingold (Remarks, pp. 6-9). It appears that the Applicant is simply comparing what is disclosed in the Specification and prior art Feingold; there is no discussion of Feingold’s ability to disclose the recited claim limitations. The Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims 
The Applicant argues that “Feingold does not disclose generating a multi-dimensional risk profiling data structure to evaluate the risks faced by an organization from multiple sources and at multiple levels” (Remarks, p. 10).
The Examiner respectfully disagrees. The Applicant’s arguments rely on language solely recited in preamble recitations in claim 1. When reading the preamble in the context of the entire claim, the recitation “generating a multi-dimensional risk profiling data structure to evaluate the risks faced by an organization from multiple sources and at multiple levels” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
The Applicant also argues that Feingold does not teach the limitations as amended in independent claim 1 (Remarks, p. 10).
The Examiner respectfully disagrees with this argument, because the Applicant does not point out why Feingold does not disclose the amended limitations. Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
The Applicant further argues that “Feingold does not disclose proposing a risk analysis model for an end user, wherein the one or more parent dimensions are common dimensions of an aggregated risk and the one or more parent dimensions are at least one of ‘geography, product, customer and organization’ as disclosed in the amended independent claim 1” and that “Feingold does not suggest risk analysis of any organization from multiple aspects related to business and all types of risk related to that particular business” (Remarks, pp. 11-12). This argument was addressed in the Advisory Action, to which the Applicant responded by arguing that “Feingold merely discloses an aggregated risk from a combination of parent dimensions such as geography, product, customer and organization” (Remarks, p. 13).
The Examiner respectfully disagrees. The Applicant contends that Feingold is missing features such as “a multi-level hierarchical data structure with Nth level cubes where the common dimensions are parent dimensions such as geography, product, customer and organization which are used to provide the aggregated risks” (Remarks, p. 13). The Examiner addressed these limitations as being taught by Feingold in the Final Office Action (mailed 15 June 2021) at pages 5-6 and 9-10. The Applicant has not pointed how Feingold’s disclosure does not teach the recited claim language; the Applicant only makes steps to compare the disclosure provided in the Specification and the reference Feingold. Further, the Applicant mentions that each “parent dimensions comprises Nth level child cubes describing a superset of dimensions specific to each type of risk” (Emphasis added; Remarks, p. 13), but these limitations are not recited in the claims. In response to the Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “parent dimensions comprises Nth level child cubes describing a superset of dimensions specific to each type of risk”; emphasis added) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The Applicant responds to the Examiner’s argument that the Applicant does not explicitly point out how Feingold is unable to disclose the claimed limitation of “a multi-level hierarchical structure by recursively identifying and assigning dimensions to each of Nth level cubes, where aggregated risks are multiple common dimensions (parent dimensions) along which a plurality of risks will be profiled; as disclosed in claim 2 of the present invention” by arguing that “Feingold does not teach the hierarchical data structure of aggregated risk as suggested above by the current invention” (Remarks, pp. 14-15).
The Examiner respectfully disagrees. The Applicant supports their argument by providing a disclosure of the present invention and then claiming that Feingold does not teach the claimed limitation “hierarchical data structure of aggregated risk.” Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Finally, the Applicant “respectfully submits none of the cite prior arts … disclose a multi-dimensional risk profiling data structure, generated using a neural network to enable a user to examine and evaluate the risks faced by an organization from multiple sources and at multiple levels of the organization for a combination of risk drivers from multiple aspects relevant to the particular type of business and the risks inherent in that type of business” (Remarks, p. 15). 
The Examiner respectfully disagrees. The Final Office Action documents how the cited prior art teaches the claimed limitations, but the Applicant does not provide any argument for how the recited claim language differs from what is cited from the prior art references used in the rejection. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feingold (US 2010/0235300) (“Feingold”) in view of Dittenbach et al. (“The Growing Hierarchical Self-Organizing Map,” July 2000, Proceedings of the International Joint Conference on Neural Networks, 5 pages) (“Dittenbach”) and Kiviluoto (“Predicting bankruptcies with the self-organizing map,” 1998, Neurocomputing 21, pp. 191-201) (“Kiviluoto”).
Regarding claim 1, Feingold teaches a processor-implemented method for generating a multi-dimensional risk profiling data structure for enabling a user to examine and evaluate the risks faced by an organization from multiple sources and at multiple levels of the organization (Feingold, P[0012], “The nature of a multi-dimensional cube is such that that reports may easily be generated that satisfy the needs of a particular user. For example, upper management may require reports that convey executive-level information, e.g., whether a portfolio satisfies federal regulations for capital requirements. Alternatively, reports from the cube may be ‘drilled down’ or presented at a trading-desk level, such that a trader will know exactly the predicted short-term risk associated with a portfolio being traded.” Feingold, P[0050], “According to a further embodiment of the present invention, a programmable computer for use in performing risk analyses is provided. The programmable computer includes at least one memory including at least one region for storing computer-executable program code, and a processor for executing the program code stored in the memory.” Feingold, P[0077], “because the data in the raw position feeds 215 originates from a variety of different sources, the data must be converted into a common format before the position data in the positions database 210 can be updated. ” Feingold, P[0080], “This database 260 is a physical storage unit for a compressed, virtual multi-dimensional cube, typically stored in the form of an interrelated set of tables.”), comprising:
identifying one or more parent dimensions along which a plurality of risks being profiled is aggregated (Feingold; PP[0183-0184], FIG. 15, and Table 1; “The following example shows how the inventive data analysis method for analyzing risk positions, as described above, is applied to the portfolio of positions listed in Table 1. The positions in Table 1 are organized as a 2D multi-layered cube with the dimensions Legal Entity and Currency, as schematically shown in FIG. 15.”),
wherein the one or more parent dimensions are common dimensions of an aggregated risk (Feingold, PP[0019-0020] and FIGS. 8-9, “if an aggregation function f(…) is [an] addition operation, which clearly is context-independent and homogeneous, then: C1=f(C11, C13)…. That is, in the 2D (Currency, Region) cube of FIG. 9, the node C0 represents the total for the Currency and Region dimensions. The intermediate node C1 represents the total for the region ‘NA’ or North America, which has a leaf C11 corresponding to the Japanese yen (JPY) and a leaf C13 corresponding to the American dollar (USD).” Feingold, P[0136], “the multi-dimensional risk representation utilizes multi-dimensional data [which] is represented as a multi-layered multi-dimensional cube (referred to herein as an ‘outer’ cube), which consists of dimensions and cells. … Aggregation is performed on the set of measures of the inner cube based on a context for the aggregation provided by the outer cube.”), and 
wherein the one or more parent dimensions are at least one of a geography, a product, a customer and the organization (Feingold; P[0184], FIG. 15, and Table 1; “The positions in Table 1 are organized as a 2D multi layered cube with the dimensions Legal Entity [organization] and Currency [suggests geography, since currency is a system of money in common use, especially for people in a nation], as schematically shown in FIG. 15.”);
assigning the one or more parent dimensions to a top level cube structure (Feingold, P[0184], “The positions in Table 1 are organized as a 2D multi-layered cube [a top level cube structure] with the dimensions Legal Entity and Currency, as schematically shown in FIG. 15.”);
identifying a set of child dimensions and risk drivers specific to each of the plurality of risks (Feingold, P[0184] and Tables 10-15, “The inner cubes are 1D cubes with the dimension Issuer and two measures: MTM and Exposure.”); and
assigning the set of child dimensions and risk drivers to each of a plurality of second level cubes (Feingold, P[0184] and Tables 10-15, “The inner cubes are 1D cubes with the dimension Issuer and two measures: MTM and Exposure. As discussed above, MTM is aggregated by algebraic summation, and Exposure is aggregated by netting for each Issuer separately and then grossing between all Issuers. With this arrangement, cells with inner cubes C1 through C6 [a plurality of second level cubes] in FIG. 15 hold information as shown in Tables 10 through 15, respectively.”),
…
wherein in the generated risk profiling data structure, data of the one or more parent dimensions are obtained by aggregation of the corresponding set of child dimensions and each of the set of child dimensions are navigated to from the corresponding one or more parent dimension during a data analysis (Feingold, P[0133], “A total cell is a risk cell that contains an aggregation of other risk cells along one or more dimensions. For example, if a portfolio is a two-dimensional cube with the following risk cells: (n1,n3), (n1,n4), (n2,n3), and (n2,n4), then the two-dimensional cube has 5 total cells as follows: (t,n3) contains an aggregate of (n1,n3) and (n2,n3); …; and (t,t) contains an aggregate of all four of the above risk cells.” Feingold, P[0136], “the multi-dimensional risk representation utilizes multi-dimensional data [which] is represented as a multi-layered multi-dimensional cube (referred to herein as an ‘outer’ cube), which consists of dimensions and cells. … Aggregation is performed on the set of measures of the inner cube based on a context for the aggregation provided by the outer cube.”).
Feingold does not disclose the method, comprising:
…
 wherein the risk profiling data structure is generated using a neural network, by:
creating a neural network computational model for data collected for risk profiling;
training the neural network computational model using the data collected for risk profiling; and
validating the neural network computation model for generating a risk profiling data structure,
….
However, Dittenbach teaches the method, comprising:
wherein the [hierarchical] data structure is generated using a neural network (Dittenbach, pp. 3-4, Section 3 and FIG. 3, “the GH-SOM produces a rather intuitively interpretable mapping. The first layer map consists of 5 x 5 units and shows already detailed clusters of countries. For example, a cluster with predominantly Latin American countries is located in the upper left corner, African countries are collected in the lower left part of the map. Additional clusters are built by European countries, which are further decomposed into small countries and countries belonging to the communist hemisphere. The first layer of the GH-SOM is shown in Fig. 3.” Dittenbach, p. 4, Figure 4 shows some layer 2 maps of the GH-SOM, which breaks down clusters from layer 1.), by:
creating a neural network computational model for data collected for [an application] (Dittenbach, pp. 1-2, Section 2, “The key idea of the growing hierarchical self-organizing map (GH-SOM) is to use a hierarchical structure of multiple layers where each layer consists of a number of independent self-organizing maps (SOMs). One SOM is used at the first layer of the hierarchy. For every unit in this map a SOM might be added to the next layer of the hierarchy. This principle is repeated with the third and any further layers of the GHSOM. … we are rather interested in building small maps where each unit represents a number of input data which are further expanded in separate maps further down the hierarchy.”); [and]
training the neural network computational model using the data collected for [an application] (Dittenbach, p. 2, Section 2, “Just to summarize the training algorithm, an input pattern is selected randomly and presented to the neural network. Each unit determines its activation according to the distance between its weight vector and the input vector. The unit showing the smallest distance, i.e. the winner, as well as a number of units in the vicinity of the winner are adapted. Adaptation is performed as a gradual reduction of the difference between the vector's components. After the adaptation, the winner will be more similar to the input pattern.”) 
….
While Dittenbach is not explicitly directed to risk profiling, Feingold teaches the application of risk profiling. 
Feingold and Dittenbach are both directed to creating hierarchical data structures. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the hierarchical data structure disclosed in Feingold to be generated by a neural network, as disclosed in Dittenbach, to yield predictable results of using a neural network to generate a hierarchical structure, which can be represented as a cube of one or more dimensions. One would be motivated to do so, since “this model is especially well suited for applications which require hierarchical clustering of the input data.” (Dittenbach, p. 5, Section 5).
Neither Feingold nor Dittenbach explicitly disclose the method, comprising:
…
validating the neural network computation model for generating a [hierarchical] data structure.
However, Kiviluoto teaches the method, comprising:
validating the neural network computation model for generating a [hierarchical] data structure (Kiviluoto, p. 193, Section 2.2, “The parameters needed for each classifier [including self-organizing map] are determined using five-fold cross validation, in which the sample is first divided into five different sets. The sets are otherwise random, but all the financial statements from any particular company are required to belong to the same set. Then, the model is trained using four of these sets, and its performance is evaluated on the fifth. This is repeated five times so that each set in turn is used as the validation set. The performance for the given parameters is finally obtained as the average performance on the validation sets.”).
Feingold and Dittenbach teach creating and training a self-organizing map neural network computational model but fail to disclose validating the self-organizing map neural network computational model. However, Kiviluoto is also directed toward creating and training a self-organizing map neural network computational model and teaches validating the self-organizing map neural network computational model. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of Feingold and Dittenbach to include a validation step for the neural network computational model, as disclosed in Kiviluoto, to yield predictable results of validating a neural network computational model, which is a common and known step in creating a neural network model.

Regarding claim 2, Feingold in view of Basch and Kiviluoto teaches the processor-implemented method of claim 1.
Feingold further teaches the method, further comprising recursively identifying and assigning an Nth set of dimensions and risk drivers to each of the second level cubes (Feingold, P[0136], “According to a preferred embodiment of the present invention, the multi-dimensional risk representation utilizes multi-dimensional data is represented as a multi-layered multi-dimensional cube (referred to herein as an ‘outer’ cube), which consists of dimensions and cells. Each cell includes a set of coordinates and an inner multi-dimensional cube (referred to herein as an ‘inner’ cube). Dimensions of the inner cube include all dimensions required for performing aggregations. Dimensions of the outer cube include only dimensions needed for context (or reporting). The dimensions of the outer cube need not be the same as the dimensions of the inner cube. Each cell of the inner cube contains another cube (sub-inner multi-dimensional cube) and/or a set of scalar and vector measures. That is, the term ‘multi-layered’ derives from the cube within a cube within a cube, etc., structure. The outer cube may have one or more inner-cube layers.”).

Regarding claims 5-6, claims 5-6 are directed to a system comprising a tangible, non-transitory computer-readable medium storing instructions that, when executed by a processor, cause the processor to perform the method recited in claims 1-2, respectively. Therefore the rejections made to claims 1-2 are applied to claims 5-6.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE F LEE whose telephone number is (571)270-7487. The examiner can normally be reached Monday thru Friday, 10:00AM-6:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on (571)270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.F.L./Examiner, Art Unit 2124                                                                                                                                                                                                        
/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124